DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “microparticles” in claim 5 is a relative term which renders the claim indefinite. The term “microparticles” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is indefinite as to what sized particles are included / excluded from the recitation of microparticles, for example would it include all particles of microscopic size (able to viewed in a microscope), or is it meant to be particles on a size from 1 to <1000 micron,  or just less than 1000 micron, or some subset therein?  For purposes of examination, microparticles will be interpreted as at least inclusive of any such interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Obara et al (JP 2015-34281; machine translation provided and cited herein; hereafter Obara) in view of Arimoto et al (US 2001/0031812; hereafter Arimoto).
Claim 1: Obara teaches a method of producing a colored film-attached glass sheet including a glass sheet and a colored film formed on at least one surface of the glass sheet (See, for example, abstract, [0001], [0102-0106], the method comprising: 
a step of obtaining a colored film-forming coating solution by mixing the following components: (a) a reaction product obtained by reacting an amino group-containing silane compound represented by R14-nSi(OR2)n [1] wherein R1 represents an organic group containing an amino 2 represents a methyl, ethyl, or propyl group, and n represents an integer selected from 1 to 3, with at least one boron compound selected from the group consisting of H3BO3 and B2O3 (See, for example, abstract, [0018], [0037], [0060-0064]);
(b) a metal alkoxide and/or a metal alkoxide condensate (See, for example, abstract, [0018], [0037], [0042-0043], [0069]); 
(c) a synthetic resin (See, for example, abstract, [0037], [0080]); 
(d) a triazine-based UV absorber having an SP value of 10 to 13.5 (cal/cm3)1/2 (see, for example, abstract, [0015-0016], [0057], [0095]);
(e) a solvent substantially consisting of a non-aqueous solvent having an SP value of 8 to 11.5 (cal/cm3)1/2 (See, for example, abstract, [0015], [0018], [0035], [0054]);
and (f) a colorant (See, for example, [0102]);
 a coating step of coating a surface of the glass sheet with the colored film-forming coating solution to form a coating thereon (See, for example, abstract, [0108]);
and a curing step of heating the glass sheet after the coating step to cure the coating to form the film (See, for example, [0109], [0112-13]);
wherein the colored film-forming coating solution contains the UV absorber in an amount of 5-20%, further explicitly 12% by mass relative to the total solids content (See, for example, [0097], [0126])) 
and the colored film has a thickness of 8 or less micron, further explicitly 2.8 micron (see, for example, [0114], [0148]). 
Obara is silent as to species of colorant and its included amount, therefor it does not explicitly teach the colorant as a pigment, further wherein the pigment is in an amount equal to 0.02 to 0.50 times the amount of the UV absorber by mass ratio.  Arimoto teaches a method for forming a colored transparent film forming composition for glass sheets such as for windows, 

Claim 2:  Obara further teaches wherein the reaction product is obtained by reacting the boron compound with the amino group-containing silane compound at a ratio of 0.6 mol of the boron compound to 1 mol of the amino group-containing silane compound (See, for example, [0125] and examples).

Claim 4: Obara further teaches wherein the metal alkoxide is tetramethoxysilane and/or tetraethoxysilane, and is added in an amount of 10 or less mol relative to 1 mol of the amino group-containing silane compound (see, for example, [0025]). 
Claim 5: Obara further teaches wherein the film-forming coating solution includes microparticles of a conductive material (see, for example, [0088], [0114], wherein as the total film thickness is to be less than 8 micron, the particles used must be of a scale less than 8 microns thus reading on microparticles).
Claim 6: Obara is silent as to the absorbance at a wavelength range of 380-780 nm so it does not explicitly teach an absorbance per mm thickness of 0.10 or less at the maximum in a wavelength range of 380-780 nm.  As the intended application is meant to be viewed through (automobile, building windows) ([0110]), and as the same recited method steps and claimed compositional components have all been taught by the prior art, the resulting claimed optical properties from using the same methods and materials would inherently result.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
Claim 7: Obara further teaches wherein the reaction product is a reaction product obtained by reacting the amino group-containing silane compound with the boron compound, without hydrolysis by adding water (See, for example, abstract, [0022]).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712